Andre Antonio Davis
P.O. Box 551329
GASTONIA, NC 28054

Plaintiff in Pro Per

FILED
CHARLOTTE, NC

SEP 30 2020

US DISTRICT COURT
WESTERN DISTRICT OF NC

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF NORTH CAROLINA

Andre Antonio Davis

Plaintiff
vs.

KNOW & UNKNOWN AGENTS OF
DEPARTMENT OF VETERANS

&
AGENTS OF DEPT. HOMELAND
SECURITY & SUPPORTING
GOVERNMENT AGENTS

I i

Defendants

 

Case No: co Bd tv S 4a “PBs

BIVENS ACTION

COMPLAINT FOR VIOLATION
OF

CIVIL AND CONSTITUTIONAL
RIGHTS

DEMAND FOR JURY TRIAL

JURISDICTION

1. This is a civil action brought for violations of the Fourth, Fifth and Fourteenth

Amendments to the United States Constitution pursuant to Bivens v. Six Unknown

Named Agents of the Federal Bureau of Narcotics, 403 U. S. 388 (1971) and Sections

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 1 of 25

 

 
28 U.S. C. 1331, 18 U.S.C. Section 1030(a)(2)(C), 18 U. S. C. section 1001, and this

court has jurisdiction and venue pursuant 28 U.S. C. Sections 1332,1367 and 1391.

PARTIES

2. Atall relevant times, Plaintiff was a citizen of the United States and a Honorable
discharged Veteran that served in the U. S. Marine Corps. during the Gulf War Era and
resident of Gastonia, North Carolina. |

3. The Defendant(s) agents of the UNITED STATES OF AMERICA, acting under
their individual capacities. The Defendants is liable for constitutional deprivations
visited upon Plaintiff under Bivens Action. Donald J. Trump (President of the United
States of America), Senior Advisor to the President Jared Kushner, (Advisor to the
President) Ivanka Trump, (The National Security) Advisor Robert C. O' Brien,
(Attorney General United States Department of Justice) William Barr, (Head of FISA)
Court Chief Justice James Boasberg, (Chief Justice) John G. Rogers, (Department of
Defense Secretary of Defense) Dr. Mark T. Esper, (Federal Communications
Commission) Ajit Pai Chairman, (Substance Abuse and Mental Health Service
Adminstration SAMHSA, Adminstrator) Elinore McCance-Katz (Director of the Federal
Bureau of Investigation ) Chris A. Wray "Director", (Defense Intelligence Agency) Ltg.
Robert P. Ashley Jr., (NASA National Aeronautics and Space Administrator Jim F.
Bridenstine), (Shaw Air Force Base Colonel Lawerance T. Sullivan), (DARPA Defense
Advanced Research Defense Advanced Projects Agency) Dr. Peter Hignam Acting
Director, (DARPA Director) Dr. Victoria Coleman, (National Security Agency of U. S.

Cyber Command) and "Director" Central Security Service) General Paul M. Nakasone,

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 2 of 25
(United States Space Force/United States Space Force Command Chief of Space
Operations) General John Raymond, (Department of Transportation U. S. Secertary of
Transportation) Elaine Chao, (Federal Aviation Adminstration) Stephan Dickson,
(National Highway Traffic Safety Administrator) James Owens, (Federal Highway
Administration) Nicole Nason, (Federal Motor Carrier Safety Administration) Raymond
P. Martinez, (Federal Railroad Administration) Ronald Batory, (Federal Transit
Administration), K. Jane Williams, (Department of Energy) Dan Brouillette,
(Department of Homeland Security Acting Secretary) Chad F. Wolf, (Department of
Homeland Security Acting Director) Ken Cuccinelli, (Senator North Carolina) Bill Burr
(Joint Non-Lethal Weapons Program Technology Division Chief) David Law, (Secretary
of the U.S. Veterans Affairs) Robert L. Wilkie, (Department of Veterans Affairs
Regional Office, Winston Salem, N.C., Director) Mark M, Bilosz, Department of
Veterans Affairs, W.G. Bill Hefner Medical Center, Salisbury, N.C. & South Charlotte
Medical Center, Charlotte, N.C., Director) Joseph Vaughn, (W.G. Bill Hefner VA
Medical Center Assistant Director) Ronald J. Maurer, (W.G. Bill Hefner VA) Dr. James
Plunkett, (W.G. Bill Hefner VA Medical Center Associate Director) Lily Haken, (W.G.
Bill Hefner VA Medical Center Head Chief Emergency Room) Dr. John Hobbs, (W.G.
Bill Hefner VA Medical Center Head of Nursing/Patience Services) Elizabeth Stroup,
(W.G. Bill Hefner VA Medical Center FOJA Officer) Terrell E. Hughly, (W.G. Bill
Hefner VA Medical Center General Medicine) Dr. Falguni D. Patel, (W.G. Bill Hefner
VA Medical Center Orthopedic Surgeon) Dr. Jeffery Burns, ( W.G. Bill Hefner VA
Medical Center R. N. ) Joan R. Hodge e (W.G., Bill Hefner VA Medical Center

Community Care Supecrvisor) Mary Kelly, (W.G. Bill Hefner VA Medical Center

3

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 3 of 25
Community Care Coordinator) Felica Hood, (W.G. Bill Hefner VA Medical Center
Community Care Coordinator) Shanae Knox (W.G. Bill Hefner VA Medical Center
Community Care Coordinator) Felica Rayford, (W.G. Bill Hefner VA Medical Center
Community Care Coordinator) Rhonda Butler, (W.G. Bill Hefner VA Medical Center
Community Care Coordinator), (W.G. Bill Hefner VA Medical Center Community Care
Coordinator), (South Charlotte VA Medical Center Patient Advocate) Valerie Bennett,
(South Charlotte HCC Adminstrator) Dave Collins, ( South Charlotte VA Associate
Director) Pam Malatestinic, (South Charlotte VA Medical Center Psychiatrist) Dr. Joseph
Godfrey, (South Charlotte VA Medical Center Orthopedic Surgeon) Dr. Steven Larsen,
(South Charlotte VA Medical Center Primary Care) Dr. Surindra J. Singh, (South
Charlotte VA Medical Center Otolarynology/Head and Neck Surgery, MD) Joshua B.
Surowita, (South Charlotte VA Medical Center Eye Clinic, O.D.) Elizabeth Ann Cody,
(South Charlotte VA Medical Center VA Police) Jamu K. Sanders, (South Charlotte VA
Medical Center VA Police) Terrance Bowins, (South Charlotte VA Medical Center MRI
Technologies Supervisor) Danny Witt, and (South Charlotte VA Medical Center MRI

Technologies Tech.) Ron Wheaton.
FACTS

4. (COLLECTIVELY, "THE DEFENDANTS") DAVIS sue the Defendants all of
whom are federal employees was acting under their individual capacities known and
unknown agents. After having a bad fall and rushed to outside hospital in August 16,
2018 at South Charlotte VA the doctors, nurse and adminstrators collectively and

deceptively was stonewalling medical services and fabricating medical records making it

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 4 of 25
seem like I could not think totally think for myself when I informed doctors it was the
vertigo and police reports an in a attempt to cover-up the incident denying plaintiff
appointments right after the fall repeatedly fabricated they tried to call plaintiff which is
not true and only started to want to see plaintiff was after the statue of limitations ran out
from the fall incident using their high positions of authority to take advantage of plaintiff.
Plaintiff made attepts to make a compliant to the patient advocate and foia officers and
they follow up but they sided with the VA instead of being impartial plaintiffs.
Defendants are huge organizations with abundant reasources and personal intended to
battery, humiliated, shame and deprived of due process and equal protection under the
law. Six months afterwards was getting extremed bullied, battery, tracked harrassed
attempts to run off the road and pick fights and verbal swearings by agents working
Department of Homeland Security & the Departent of Veterans Affairs as a secret police
force working under Qui Tam doctrine and the False Claims Act in the streets and at the
VA Hospital repeatedly holding plaintiff in a constant moving arrest and confinment
detention everywhere planitiff go 24 hrs 7 days a week for over a year and halve and this
is what brings plaintiff in front of the court today the practices and procedures and abuses
of VA doctors and staff and known and unknown government agents. Note: the

Department of Veterans Affairs will be listed as VA throughout this brief.

5.  Atall times relevant and material to this complaint, all the Defendents were

acting under the color of state law.

FIRST CAUSE OF ACTION

(Intentional Inflication of Emotional Distress)

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 5 of 25

 

 

 
6. Plaintiff reallege and incorporate by reference all of the preceding paragraphs

7. Defendants known and unknown governmental agents and the Department of
Homeland & VA intented to commit intentional infliction of emotional distress. Courts
have held that a defendant that commits three conditions 1) defendant engaged in
extreme and outrageous conduct, 2) the conduct was intended to cause severe emotional
distress to the plaintiff and 3) the defendants conduct in fact caused severe emotional
distress to another. Defendants intentional infliction of emotional distress is intentional
physical and mental anguish that cause injury. Defendants intentional inflictional of
emotional distress recklessly conducted mob attacks repeatly and consistently
deprivations and restrictions of movement causing loss of sleep, anxiety, fatigue and
depression cause plaintiffs injuries. Dependants is liable for intentional inflictional of
emotional distress.

8. Defendants owe damage in an amount exceeding 75,000 dollars for plaintiff

injury. Defendants is liable for damages.

9. Defendants known and unknown governmental agents and the Department of
Homeland & VA intented to commit intentional or reckless. Intentional is with respect to
a result or to a conduct a conscious objective. Reckless is the person knew (or should
have known) that his or her action were likely to cause harm. Defendants intentional and
reckless was forthright and conscious of the behaviors being convey would substantiate a
tragic outcome in an extremely callous ruthless acts causing injury to plaintiff.

Defendants is liable for intentional and reckless.

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 6 of 25

 
10. Defendants owe damages punitive and compensatory including attorneys fees

for plaintiff injury. Defendants is liable for damages.

11. Defendants known and unknown governmental agents and the Department of
Homeland & VA intended to commit causation. Causation is a means of connecting
conduct with a resulting effect, typically an injury. Defendants causation was the actual
interventions includes organized, harrasment, intimidation, gaslightling, street theater
and a whole host of psyshological & physical attacks that cause plaintiff to be injuried.

Defendants is liable of causation.

12. Damages owe damages in a amount greater than 75,000 for plaintiff injury.

Defendants is liable for damages.

13. Defendants known and unknown governmental agents and the Department of
Homeland & VA intended to commit proximate. Proximate is one that the law recognizes
as the primary cause of the injury. It may not be the first event that set in motion a
sequence of events that led to an injury. Defendants proximate cause of extreme
repetitious organized targeted mob bullying agents battery in the street to the mental
punishment from authoritive figures in the VA in cohoots with Homeland Security and

Qui Tam to deny due process of the law. Defendant is liable for proximate.

14. Defendants owe for damages against plaintiff the amount including punitive

damages for plaintiff injuries. Defendants is liable for damages.

15. Defendants known and unknown governmental agents and the Department of

Homeland & VA intended to commit severe emotional distress. Severe emotional distress

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 7 of 25

 
is any emotional or mental disorder. Defendants repetitive bullying actions caused a

severe reaction causing plaintiff injury. Therefore, defendants liable severe.

16. Defendants owe damagesr injury and defendants is liable for damages in a

amount greater than 75,000 dollars for plaintiff injury.

17. Defendants known and unknown governmental agents and the Department of
Homeland & VA intended to commit extreme and outrageous. Extreme and outrageous
is conduct is outrageous in character, and so extreme in degree, as to go beyond all
possible bounds of decency. Defendants extreme and outrageous conduct consist of 24
hours a day 7 days a week maximum extreme security via governmental agencies, known
and unknown agents Department of Homeland Security satellite surveillance, vehicle
tracked and viewed inside vehicle with Onstar, and the cars on board computer and
systems via radio frequency injected with malicious code, imprisonment by cellphone and
electronics including, via city smart grid surveillance, been ran off the road, bullied,
assaulted and called racial epithets and I am a "black man" by racist in these programs 3
white men told me "nigger you cannot run", another said, "niggers can run but they can't
out run the Department Homeland Security we guard this gas station and niggers", and
other derogatory terms including extremes of mob bullying and gestappo tactics
everywhere plaintiff commuted bullied in any town by thousands of know and unknown
agents and the Homeland Security & VA in each town with no means of escape caused
plaintiffs injuries. Defendants is liable for extreme and outrageous behavior. Defendants

is liable for extreme and outrageous conduct.

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 8 of 25
18. Defendants owe damages and punitive damages for injury to plaintiff in a

amount greater than 75,000 dollars for plaintiff injury. Defendants is liable for damages.

19. Defendants intended to commit strict liability due to their actions regardless of

state of mind causing plaintiff injury. Defendant is liable for strict liability.

20. Defendants owe damages punitive and compensatory damages exceeding 75,000

dollars for plaintiff injury. Defendants is liable for damages.

21. Defendants intended to commit eggshell thin skill and should except plaintiff as

he is from their actions that caused more injury. Defendants is liable eggshell thin skull.

22. Defendants intended to commit law doctrine of joint and several
liability and all defendants jointly owe for plaintiffs injury. Defendants is liable for joint
and several liability.

SECOND CAUSE OF ACTTON
(Negligent Inflication of Emotional Distress)

23. Plaintiff reallege and incorporate by reference all of the preceding paragraphs

24. Defendants known and unknown governmental agents and the Department of
Homeland & VA intended to commit negligent infliction of emotional distress. Courts
have held that a defendant that commits negligent infliction of emotional distress
(NIED) or (IED) claim three conditions must be met extreme and outrageous conduct,
which is intended to cause and does cause and severe emotional distress to another.
Defendant negligent infliction of emotional distress was induced by harsh conduct that

was foreseeable causing numerous severe mental complications was performed in

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 9 of 25
repeatedly organized ruthless mob sytle from the streets to Veterans Affairs doctors
appointments all coordinated denial, harrasment and humililated caused migrains,
chronic pain and mental injuries throughout a direct result of plaintiff injuries.
Defendants is liable of negligent infliction of emotional distress. Defendants is liable for
negligent infliction of emotional distress.

25. Defendants owe damages compensation and punitive in a amount exceeding

75,000 dollars for plaintiff injury. Defendants is liable of damages.

26. Defendants known and unknown governmental agents and the Department of
Homeland VA intended to commit foreseeability. Foreseeability is a person reasonably
foresee that his or her activities would have caused the emotional distress. Defendants
foreseeability of extreme bullying on a daily bases was fully aware of their actions an
inactions causing ptsd, loss of sleep, humiliation, depression, anixety and other injuries.

Defendants liable for forseenabilty.

27. Defendants owe damages compenstory and punitive damages to plaintiff injury.

Defendants is liable of damages.

28. Defendants known and unknown governmental agents and the Department of
Homeland intended to commit zone of danger. Zone of danger is area within which one
is in actual physical peril from the negligent conduct of another person. Defendants zone
of danger is soon as you drive down the street instantaneous knowing plantiff gps and
radio frequency for satellite triangluarlization to track and locate. Defendants is liable of

zone of danger.

10

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 10 of 25
29. Defendants owe damages compensation in the amount exceeding 75,000 dollars

for plaintiffs injury. Defendants is liable for damages.

30. Defendants intended to commit impact rule. Impact Rule is defendants actions
caused damages to plaintiff like an assault. Defendants committed impact rule by
pushing on me attempting to start a fights arguments I could not escape it. Defendants is

liable impact rule.

31. Defendants owe damages compensation and punitive damages for injury to
plaintiff. Defendants is liable for damages.

32. Defendants intended to commit strict liability even deprived of thought all
defendants owe damages for plaintiff injury. Defendants is liable for strict liability.

33. Defendants owe damages in the amount exceeding 75,000 dollars for plaintiff

injury. Defendants is liable for damages.

34. Defendants intended to commit eggshell thin skull and should except plaintiff
as he is from their actions that caused more injury. Defendants is liable eggshell thin

skull.

35. Defendants intended to commit common law doctrine of joint and
several liability and all is responsible for damages and plaintiff injury. Defendants is

liable for joint and several.

THIRD CAUSE OF ACTTON

(Assault & Battery)

36. Plaintiff reallege and incorporate by reference all of the preceding paragraphs

11

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 11 of 25

 
37. Defendants known and unknown governmental agents and the Department of
Homeland Security & VA intended to commit assault & battery. Courts have held a
defendant commits battery for just intent. Assault & battery is intentional touching of, or
application of force to, the body of another. Defendants assault & battery and by intent a
to start a fight all across town called (street theater)(theatrics) or (drama) to a VA doctor
ramming my hurt leg into door several times I told him to stop. Therefore, defendants is

liable for assault & battery.

38. Defendants owe damages compensatory and punitive in a amount exceeding

75,000 dollars plaintiff injury. Defendants is liable for damages.

39. Defendants known and unknown agents and the Department of Homeland
Security intended to commit contact. Contact is a act of touching physically. Defendants
numerous diverse agents made contact by pushing plaintiff so hard caused pain thru out
body to instigate a fight with plaintiff in different areas to bully and intimidate.

Defendants is liable for contact.

40. Defendants owe damages to plaintiff for damages in the amount that exceed

75,000 dollars. Defendants is liable for damages.

41. Defendants known and unknown agents and the Department of Homeland
Security & VA intended to commit harm to plaintiff. Harm is any wrong or harm done
by one individual to another individual's body, rights, reputation, or property. Defendants
battery, denied due process fabricated medical reports making it seem plaintiff could not
think as if I could not fully remember or think for himself all in order to seek an

advantage to protect the VA position, purposely denying appointments not wanting to see

12

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 12 of 25
plaintiff after fall and blaming plaintiff for using own medicine humiliated and shamed
for seeking help after a fall threats, attempts to ruin integrity and battery cause injury to

plaintiff. Defendants liable for causing harm.

42. Defendants owe damages owe plaintiff for his punitive damages in a amount

exceeding 75,000 dollars for plaintiff injury.. Defendants is liable for damages.

43. Defendants intended to commit strict liability and liable for committing an

action, regardless of intent or mental state. Defendants is liable for strict liability.

44. Defendants known and unknown agents and the Department of Homeland
Security & VA owe damages punitive, compensatory and attorney fees for plaintiff injury

Defendants is liable damages

45. Defendants intended to commit eggshell thin skill and should except plaintiff as

he is from their actions that caused more injury. Defendants is liable eggshell thin skull.

46. Defendants intended to commit joint and several liability and all
defendants owe for plaintiff injury for the full amount of the damages. Defendant is

liable for joint and several.

FOURTH CAUSE OF ACTTON

(False Imprisonment & False arrest )

47. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

48. Defendants known and unknown governmental agents and the Department of
Homeland Security &VA intended to commit false imprisonment. Courts have held a

defendant commits false imprisonment restraining someone against their will includes

13

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 13 of 25

 
assault. False imprisonment is a false arrest or wrongful governmental detention.
Defendants false inprisonment and false arrest intentionally restricted controlled and
monitored by means of electronic wireless and radio frequencies plaintiff movements in
a rolling false arrest and imprisonment in. Defendants is liable false inprisonment and

false arrest.

49, Defendants owe damages in the amount exceeding 75,000 dollars for injury to

plaintiff. Defendants is liable for damages.

50. Defendants known and unknown governmental agents and the Department of
Homeland Security & VA intended to willfully act. Willfully is doing something
intentionally, purposefully and stubbornly. Acts is something done or performed, a deed.
Defendants with willfully acts intented to restrict and delay plaintiffs movements.

Therefore, defendants is liable willfully acts.

51. Defendants owe damages for punitive and compensatory for injury to plaintiff.

Defendants is liable for damages.

52. Defendants known and unknown governmental agents and the Department of
Homeland Security & VA intended willfull detention. Willful is intentional; not
accidental. Detention is the act of keeping back, restraining, or withholding by design a
person or thing. Defendants was fully aware of their intentions to restrain by car,
aircraft, restrict and control movements by satellite surveillance, automobile traced pen
and trace and tracked by radio frequency and gps including the cities smart grid plaintiff

fully knowning of being imprison without a means to escape.

53. Defendants owe damages in a amount exceeding 75, 000 dollars. Defendants is

14

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 14 of 25
liable for damages.

54. Defendants intended to commit strict liability regardless of mental state and owe

damages for plaintiff injury. Defendants is liable for strict liability.

55. Defendants owe damages owed punitive and compensatory damages for injury to
plaintiff. Defendants is liable for damages

56. Defendants intended to commit eggshell thin skill and should except plaintiff as

he is from their actions that caused more injury. Defendants is liable eggshell thin skull.

57. Defendants intended to commit joint and several liability and owe for
plaintiffs injury for the full amount of the damages. Defendants is liable for joint and

several liability.

FIFTH CAUSE OF ACTTON

(Computer Fraud and Abuse Act)
18 U.S. C. 1030(a)(2)(C) 1030 (a) () (C)
58. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.
59. Defendants known and unknown agents and the Department of Homeland
Security & VA intended to commit Computer Fraud and Abuse Act (CFAA). Courts have
held a defendant commits (CFAA) must intend to perform unauthorized access of a
computer or overuse is prohitbited. (CFAA) is the access of a protected computer without
authorization or exceeding authorization. Defendants unauthorized remote access was
prohibited and exceeded any amount of access time. Defendants is liable for Computer

Fraud and Abuse Act.

60. Defendants owe for damages in the amount that exceeds 75,000 for plaintiff

15

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 15 of 25
injuries. Defendants is liable for damages.

61. Defendants known and unknown agents and the Department of Homeland
Security & VA intended to commit the unauthorized accessing. Unauthorized accessing
is unauthorized without legal authority. Defendants unauthorized accessing computers,
cellphones, automoblie electronics for monitoring, web development redesign and theft of
information purposes causing plantiff injury. Defendants is liable for unauthorized

accessing.

62. Defendants owe plaintiff damages compensatory and puntive damages for
injury to plaintiff. Defendants is liable for damages.

63. Defendants known and unknown agents and the Department of Homeland
Security & VA intended to commit the intent to either obtain a information by further
fraud with the intent to either damage the computer or its data. Intent to either to is a
determination to perform a particular act or to act in a particular manner for a specific
reason; an aim or design; a resolution to use a certain means to reach an end (a) obtain
information is to come into possession of get, acquire, or procure, as through an effort or
by a request. Further is the act of helping, or an advancement. b) Fraud is fraud is
intentional deception to secure unfair or unlawful gain, or to deprive a victim of a legal
right. ... A hoax is a distinct concept that involves deliberate deception without the
intention of gain or of materially damaging or depriving a victim. (c) damage the
computer or its data is to take or alter data, or to gain unlawful use of computers or
services. The act also criminalizes the use of computers to inflict damage to computer

systems. Defendants intent was to monitor, manage, steal and corrupt any hardware and

16

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 16 of 25

 
software rendering equipment and software useless after intrusion cause injury to
plaintiff. Defendants is liable for violations of with the intent to either, obtain a

information, by further fraud with the intent to either damage the computer or its data.

64. Defendants owe damages punitive and compensatory for injury to plaintiff.
Defendants is liable for damages.

65. Defendants intended to commit strict liability and owe damages wholly for
plaintiffs injury. Defendants is liable for strict liability.

66. Defendants owe damages in an amount exceeding 75,000 dollars. Defendants
is liable for damages

67. Defendants intended to commit eggshell thin skill and should except plaintiff
as he is from their actions that caused more damage. Defendants is liable eggshell thin

skull.

68. Defendants intended to commit common joint and several liability and owe

collectively causing injury to plaintiff. Defendants is liable for joint and several liability.

SIXTH CAUSE OF ACTTON

(Trespass to Chattel)
69. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

70. Defendants known and unknown agents and the Department of Homeland
Security & VA intended to commit trespass to chattels. Courts have held a defendants
commits trespass to chattel must have authorization prior to such intrusions, Trespass to

chattel is a tort whereby one party intentionally interferes or intentionally intermeddles

17

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 17 of 25

 
with another person's lawful possession of a chattel. Defendants intentionally and
without authorization access plaintiffs car electronic, cellphones, laptops, radio frequency
for tap and trace injecting malicious code for unlawful compromising tracking,

monitoring all unathorized access. Defendants is liable trespass to chattel.

71. Defendants owe damages for compensatory and punitive for plaintiff injury.

Defendants is liable for damages.

72. Defendants known and unknown agents and the Department of Homeland
Security & VA intended to commit lack of plaintiff consent to trespass. Lack of plaintiff

consent to tresspass is giving authorization to physically be on land or electronic devices.

Defendants lack of plaintiff consent trespass breach all unauthorized access to electronics
inside car, cellphones computers, radio by injecting malicious code to monitor, trace and

Defendants is liable of lack of plaintiff consent.

73. Defendant owe damages in the amount exceeding 75,000 dollars for plaintiff

injury. Defendants is liable for damages.

74. Defendants known and unknown agents and the Department of Homeland
Security intended to commit interference or intermeddling with possessory interest,
Interference or intermeddling with possessory interest is breach of property or electronics
with all intend on possession to monitor subject actions. Defendants interference or
intermeddling with possessory interest was used as a defensive tool to monitor, control
and destroy plaintiffs' electronics. Defendants is liable for interference or intermeddling

with possessory interest.

75. Defendants owe damages punitive damages in an amount exceeding 75,000

18

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 18 of 25
dollars for plaintiff injury. Defendants is liable for damages.

76. Defendants known and unknown agents and the Department of Homeland
Security intended to commit the intentionality of the defendant's actions. The
intentionality of the defendant's actions is premediated actions to breach anothers
property. Defendants the intentionality of the defendant's actions was to posses plaintiff
electronics to monitor and control all actions without authorization causing plaintiff

injuries. Defendants is liable for intentionlity of the defendants actions.

77. Defendants owe damages in the amount exceeding 75,000 dollars. Defendants
is liable for damages.

78. Defendants intended to commit strict liability is all defendants regardless of
mental state is responsible for plaintiff injury. Defendants is liable for strict liability.

79. Defendants owe damages compensatory and punitive for pain and suffering
for plaintiff injury.

80. Defendants intended to commit eggshell thin skill and should except plaintiff as

he is from their actions that caused more injury. Defendants is liable eggshell thin skull.

81. Defendants intended to commit common law doctrine of joint and
several liability all defendants owe for damages for plaintiff injuries. Defendants is

liable for joint and several.

SEVENTH CAUSE OF ACTTON

(Negligence)
82. Plaintiff reallege and incorporate by reference all of the preceding paragraphs.

83. Defendants known and unknown governmental agents and the Department of

19

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 19 of 25

 

 
Homeland Security intended to commit negligence. Courts have held a defendants
commits fraud shown to have been the proximate causes or one of the proximate causes
of the plaintiff's injuries. Negligence is failure to use reasonable care, resulting in damage
or injury to another. Defendants negligence in the proformance of their duties of care was

the proximate causes of plaintiffs' injuries. Defendants is liable for negligence.

84. Defendants owe damages in the amount exceeding 75,000 dollars for plaintiff

injury. Defendants is liable for damages.

85. Defendants known and unknown governmental agents and the Department of
Homeland Security intended to commit duty of care. Duty of care means to take
reasonably care not to cause harm to another person that could be reasonably forseen.
Defendants had a duty of care to ensure plaintiff safety throughtout their mob bullying

activities. Defendants owe a duty to plaintiff and is liable.

86. Defendants owe damages punitive and compensatory. Defendants is liable for

damages.

87. Defendants known and unknown governmental agents and the Department of
Homeland Security intended to commit breach. Defendants breach is duties while in the
care of person breach occurred. Breach means duty of care. Defendants breach duty of
care not insuring plaintiff was safe from harm and injury thus causing an injury.

Therefore, is liable for breach of his duties.

88. Defendants owe damages in the amount exceeding 75,000 dollars. Defendants

is liable for damages

89. Defendant intended to commit reasonable person failed at the standard of a

20

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 20 of 25
prudent person in a similiar position objectively the defendant is held at a higher standard
goverment agents, VA doctors, nurses and personel should have known bullying,
harrassnent and not allowing plaintiff to attend doctor appointments repeatedly and using
positions of power to intimidate is opposite of a reasonable prudent person. Defendants

is liable for reasonable person.

90. Defendants owe damages in the amount exceeding 75,000 dollars. Defendants

is liable for damages.

91. Defendants known and unknown governmental agents and the Department of
Homeland Security intended to commit cauation. Causation provides a means of
connecting conduct with a resulting effect, typically an injury. Defendants omissions and
lack of watchfulness are the causes of plaintiffs injuries. Defendant "last clear chance" to

correct their gangstalking battery and bullying. Defendants is liable for causation.

92. Defendants owe damages for pain and suffering in amount exceeding 75,000

dollars Defendants is liable for damages.

93. Defendants known and unknown governmental agents and the Department of
Homeland Security intended to commit proximate cause. Proximate cause is a event,
which in a natural and continous sequence, unbroken by any efficient intervening cause,
produces an injury, and without which the injury would not have occurred. Defendants is
the proximate cause for intently repeatly monitored, harrassed and humiliated in public
everywhere 24 hrs 7 days a week causing plantiff mental and physical injury.

Defendants is liable of proximate cause.

94. Defendants owe damages in an amount exceeding 75,000 dollars for plaintiff

21

Case 3:20-cv-00542-FDW-DSC Document1 Filed 09/30/20 Page 21 of 25
injury. Defendants liable for damages.

RES ISPA LOQUITUR

95. Defendants known and unknown governmental agents and the Department of
Homeland Security & VA commit res ispa loquitur. Courts have held that a defendant
committed res ispa loquitur if the occurance speaks for itself. Res ispa loquitur is a tort
laws absence of direct evidence on how any defendant behaved.. Defendants res ispa
loquitur committed battery by picking fights pushing on plantiff, VA doctors nurses and
staff denied important VA speciality appointments continuiously and attempting to give
plaintiff a bad reputation, and falsifying medical I order medicine and it dont show up and
police reports in attempt to cover up fall and Homeland Security agents kept disabling
plaintiff vehicle in a attempt to keep pliantiff under false arrest confinment and rolling
confinment hacking cars onstar and location via raido frequency in the vehicle out in
town via the smart grid, assault and battery causing depression, loss of sleep, ptsd and

nightmares. Defendants is liable for res ispa loquitur.

96. Defendants owe damages punitive and compensatory damages exceeding 75,000

dollars for plaintiff injury. Defendants is liable for damages.

97. Defendants known and unknown governmental agents and the Department of
Homeland Security & VA intended to commit harm. Harm is physical or mental damage.
Defendants harm cause loss of sleep, ptsd, depression and nightmares from 24 hours 7

days of week of goverment harrassment bullying and stalking. Defendants liable of harm.

98. Defendant owe damages in the amount exceeding 75,000 dollars for plaintiff

22

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 22 of 25
injury. Defendants is liable for damages.

99. Defendants known and unknown governmental agents and the Department of
Homeland Security & VA intented to commit fault. Fault is held to embrace a refusal to
perform an action that one is legally obligated to do. Defendants fault was solely
negligence action without plaintiffs participation or fault resulting in plaintiffs injury.

Defendants is liable for fault.

100. Defendant owe damages in a amount exceeding 75,000 dollars. Defendants is

liable for damages.

101. Defendants known and unknown governmental agents and the Department of
Homeland Security & VA intended to commit a establish connection. Establish
connection is connection between two persons or group of people. Defendants establish a
connection with plaintiff around the clock via pen trap register, satellite, stingray, radio

frequency and smart grid technologies. Defendants is liable for establish connection.

102. Defendants owe damages punitive and compensatory damages for plaintiff

injury. Defendants is liable for damages.

103. Defendants intended to commit strict liability. Strict liability is commtted act
regardless of mental state. Defendants strict liability was intended regardless of their

mental condition Defendants is liable for strict liability.

104. Defendants owe damages in the amount exceeding 75,000 dollars for plaintiff

injury. Defendants is liable for damages.

23

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 23 of 25

 

 
105. Defendants intended to commit eggshell thin skill and should except plaintiff as

he is from their actions that caused more damage. Defendants is liable eggshell thin skull.

106. Defendents intended to commit common law doctrine of joint and
several and is wholly responsible for injury to plaintiff. Defendants is liable for joint and

several.

107. Asaresult of Defendants illegal actions plaintiff suffered physical injuries,
fear, humiliation, anger, outrage, loss of sleep, ptsd, and other emotional and physical

distress.

108. By the conduct alleged above, Plaintiff was deprived of his constitutional
rights and due process to obstruction justice and deny equal due process under the
law.

109. The acts alleged above were done intentionally, willfully, maliciously,
wantonly with reckless disregard for the safety of the Plaintiff.

110. At times and dates indicated and herein alleged, each defendant had a duty to
keep plaintiff secure from unlawful and racist assault, battery, false confinement and false

arrest.
111. Notwithstanding the duties owed to Plaintiff, the Defendants failed to prevent

tthe wrongs complained of herein, in violation of 28 U.S.C. § 1331.

WHEREFORE, the Plaintiff prays this court:

A. For compensatory & punitive damages, injuntive relief and in a amount

24

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 24 of 25
exceeding 75,000 dollars for the physical and emotional damage he has suffered.
B. For such other relief as law and equity allow, including costs and reasonable

interim and final attorneys fees.
I declare under penalty of perjury that the foregoing is true and correct.

DATED: 9/28/2020

Ll 2
Andre Antonio Davis, Plaintiff in Pro Per

DEMAND FOR JURY TRIAL

Pursuant to Rule 38 (b), plaintiff demands trial by jury

DATED: 9/28/2020; — .

 

Andre Antonio Davis, Plaintiff in Pro Per

25

Case 3:20-cv-00542-FDW-DSC Document 1 Filed 09/30/20 Page 25 of 25

 
